OFFICIAL NOTICE FROM COURT OF CRIMINAL
                    P.O. BOX 12308^g^OJ^|^T|IO,N,.Aygr

          OFF8C8AL BUSINESS .*-- "•
          STATE OF Til-*^4-^5:
          PENALTY FOR
                                                         02 1R
12/15/20ll^»VATE USE           ^$t                       0006557458     DEC 1 7 2014
PINKSTON, ERIK CHRISTIAN^t?.^t!<S^SI^r^W^J8g5PS422i9eE 78701
WR-81,741-02                   \   '      -,%:'"
On this day, the supplemental clerk's record,-In. response to the order issued^.by this
Court, has been received and presented "tb'the Court.
                                                                      Abel Acosta; Clerk

                             ERIK CHRISTIAN PINKSTON
                                                   TDC# 1894998